Citation Nr: 0107118	
Decision Date: 03/09/01    Archive Date: 03/16/01	

DOCKET NO.  00-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's request for a waiver of the recovery 
of an overpayment of improved disability pension benefits in 
the calculated amount of $17,166 was timely received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1971 
to March 1976.

This matter arises from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  By decision dated in August 1994, the veteran's improved 
disability pension benefits were terminated retroactively for 
the period from February 1, 1992, to October 20, 1993, 
because of his incarceration for a felony.  VA notified the 
veteran of that determination in February 1995.

2.  The veteran's request for waiver of recovery of the 
overpayment at issue was first received by VA in November 
1998.


CONCLUSION OF LAW

The veteran did not timely file a request for waiver of 
recovery of the overpayment of improved disability pension 
benefits in the calculated amount of $17,166.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.963(b)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was never notified of his right 
to request waiver of recovery of the overpayment at issue.  
More specifically, he contends that his ex-wife had power of 
attorney to handle all of his affairs while he was in prison, 
and that she never notified him of his right to request a 
waiver of recovery of the overpayment at issue.

A request for waiver of an indebtedness (excluding a loan 
guaranty indebtedness) shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the 
Department of Veterans affairs to the debtor.  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either the 
Department of Veterans Affairs or the Postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  See 38 C.F.R. § 1.963(b)(2).  
It is within this context that the veteran's application for 
waiver of recovery of the instant overpayment must be 
evaluated.

The facts in this case are as follows.  The veteran was 
awarded improved disability pension benefits effective 
February 1, 1992.  By letter dated January 4, 1994, the Texas 
Department of Criminal Justice informed VA that the veteran 
had been incarcerated as a result of a felony on 
September 18, 1991, and that he was released on parole on 
October 21, 1993.  The veteran's improved disability pension 
benefits then were terminated retroactively for the period 
beginning February 1, 1992, and ending October 20, 1993, 
pursuant to the provisions of 38 C.F.R. § 3.666 (2000).  The 
overpayment at issue resulted.

The veteran was first notified of the creation of the 
overpayment by VA letter dated in September 1994.  He then 
was issued the first demand letter regarding the overpayment 
by VA letter dated February 17, 1995.  This letter was sent 
to his address of record, and there is no indication that it 
was returned as undeliverable.  However, the veteran did not 
request waiver of recovery of the overpayment at issue until 
November 1998.

The foregoing demonstrates that the veteran's request for 
waiver of recovery of the overpayment of improved disability 
pension benefits was not received within the applicable 180-
day period following the date of VA's notice to him of the 
instant indebtedness.  Moreover, there is no indication that 
VA or the Postal authorities erred in delivering such 
notification to the veteran.  The veteran claims that other 
circumstances beyond his control delayed his receipt of 
notification regarding his right to request a waiver.  He 
cites the fact that he had given power of attorney to his ex-
spouse, and that she had failed to notify him accordingly.  
However, the record indicates that the veteran divorced his 
ex-spouse in 1993.  This was prior to both the creation of 
the overpayment at issue and VA's notice to the veteran of 
the overpayment and of his right to request waiver of its 
recovery.  Additionally, the veteran contends that he did not 
receive mail while he was in jail.  However, the record 
reveals that the veteran was sent the first notification of 
the overpayment in February 1995, which was after his release 
from prison.  The Board acknowledges that the veteran is 
legally blind, but he has continued to handle his financial 
and other affairs in a competent manner despite that 
disability.  Even assuming without deciding that the 
veteran's ex-wife held his power of attorney and failed to 
notify him of his right to request a waiver, the veteran 
ultimately must be responsible for his power of attorney's 
failure to execute her duties.  This was a matter that was 
beyond VA's authority and control.

Absent evidence of the presence of any of the exceptions 
cited in 38 C.F.R. § 1.963(b)(2), the 180-day time period is 
applicable in this case.  Since the veteran's request for 
waiver of recovery of the instant overpayment was not 
received within the applicable time period, his waiver 
request was not timely.  Given this, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought in this case.


ORDER

As the veteran's application for waiver of recovery of the 
overpayment of approved 

disability pension benefits in the amount of $17,166 was not 
timely received, the appeal is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals







